DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 10-18 are pending and under examination on the merits.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicant argues that Applicant’s specification provides data that the tetralobal catalyst body of the claimed invention demonstrates a surprising improvement in lateral compressive strength, demonstrated in comparison between example 2 (comparative) and 3 (according to the invention), where lateral compressive strength is improved after extrusion and after calcination. The effect of the particular geometry of the tetralobal shaped catalyst body of the instant invention, where the spacings E of in each case two adjacent through-passages are from 0.9 to 1.1 times the thickness B of the outer walls of the through-passages (a significant increase in lateral compressive strength) is not remotely hinted at in the cited art. It is an unexpected effect.  In addition, Applicant argues that the ‘730 patent is topologically different from the catalyst body shown in the ‘674 application. In the ‘730 patent, the catalyst body encompasses nine peripheral through-passages and one large central through- passage. On the other hand, the catalyst body in ‘674 contains four lobes with through-passages and no central through-passage. The structure shown in ‘730 is far more delicate than the one shown in ‘674 which is more substantial and solid. Therefore, it is unlikely that a skilled artisan would draw any conclusions from the ‘730 reference with regard to the catalyst body in ‘674. Applicant’s arguments have been fully considered, and are found persuasive.   The rejection is hereby withdrawn.
Non-status double patenting rejection
 
Applicant fails to respond to the ODP rejection.  The rejection is maintained. 
Conclusions
Claims 10-18 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731